Case 5:19-cv-01496-JGB-SHK Document 18 Filed 05/18/20 Page 1 of 2 Page ID #:764



                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL


Case No.     5:19-cv-01496-JGB (SHK)                                   Date: May 18, 2020

Title: Andrea Armstead v. Andrew M. Saul



Present: The Honorable Shashi Kewalramani, United States Magistrate Judge


              D. Castellanos                                            Not Reported
               Deputy Clerk                                            Court Reporter


    Attorney(s) Present for Plaintiff(s):                  Attorney(s) Present for Defendant(s):
               None Present                                             None Present


Proceedings (IN CHAMBERS):            FINAL ORDER TO SHOW CAUSE


        On August 12, 2019, Plaintiff Andrea Armstead (“Plaintiff”) filed a Complaint
(“Complaint” or “Compl.”) seeking judicial review of a decision of the Commissioner of Social
Security (“Commissioner” or “Defendant”). Electronic Case Filing Number (“ECF No.”) 1,
Compl. On August 16, 2019, the Court issued its Case Management Order (“CMO”) in which the
Court set the litigation deadlines for the parties. ECF No. 6, CMO. Plaintiff has now missed two
filing deadlines in this case and has twice been ordered to show cause (“OSC”) why this case
should not be dismissed for failure to prosecute and follow Court orders. See ECF Nos. 8, 17
OSCs.

         In the Court’s most recent OSC, issued on May 1, 2020, the Court noted that “pursuant to
the CMO, Plaintiff was ordered to file a Memorandum in Support of Plaintiff’s Complaint
(“Memorandum”) within thirty-five days of Defendant filing its Answer[,]” which was on April
22, 2020. ECF No. 17, OSC at 1 (citing ECF No. 6, CMO at 2). The Court observed that as of the
date of the OSC, “Plaintiff ha[d] not filed her Memorandum.” Id. The Court ordered Plaintiff to
show cause “by no later than May 14, 2020, why this case should not be dismissed for repeatedly
failing to prosecute and follow Court orders.” Id. (emphasis from original removed). Plaintiff was
ordered to either file her Memorandum by May 14, 2020, or explain in writing why she could not
file her memorandum by the new deadline and seek leave from the Court for an extension of time to
do so. Id. Plaintiff was “warned that failure to perform either option stated above may result in the
dismissal of this action.” Id. Plaintiff has failed to timely perform either option.



  Page 1                            CIVIL MINUTES—GENERAL                Initials of Deputy Clerk: DC
Case 5:19-cv-01496-JGB-SHK Document 18 Filed 05/18/20 Page 2 of 2 Page ID #:765



       Accordingly, Plaintiff is ORDERED TO SHOW CAUSE, one final time, by no later than
May 26, 2020, why this case should not be dismissed for repeatedly failing to prosecute and follow
Court orders.

        Plaintiff may satisfy this final OSC by (1) filing her Memorandum by May 26, 2020, or (2)
explaining in writing why she cannot file her Memorandum by the above deadline and seeking leave
from the Court for an extension of time to do so. Because “the parties [we]re strongly encouraged
to seek relief from the timing provisions of th[e] [CMO] in advance of any deadlines,” see ECF No.
6, CMO at 2, and because Plaintiff has now missed three filing deadlines in this case, Plaintiff is
warned failure to perform either option stated above will result in the dismissal of this action.
Plaintiff is further advised that because the instant filing deadline of May 26, 2020, is more than one
month past the original CMO deadline of April 22, 2020, further extensions of time will be granted
only for extremely good cause shown.

       IT IS SO ORDERED.




  Page 2                            CIVIL MINUTES—GENERAL                 Initials of Deputy Clerk: DC
